December 16 2014


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: AF 07-0157

                                       No. AF 07-0157
                                      ______________


IN THE MATTER OF THE MONTANA RULES
                                                                    ORDER
OF CIVIL PROCEDURE

                                       _____________


        Several necessary clerical corrections have been brought to the Court’s attention
since the Court adopted new Montana Rules of Civil Procedure effective October 1,
2011.    This Order addresses those.       The Court also has received suggestions for
modifications to the Rules of Civil Procedure based on matters of policy; those
suggestions will be addressed in a subsequent order including a comment period.
        Effective immediately, IT IS ORDERED that the Montana Rules of Civil
Procedure are amended as indicated below:
        The Committee Notes to M. R. Civ. P. 4(t) is corrected, as shown below, to reflect
Rule 4(t)’s three-year time limit, rather than a one-year time limit:
        Rule 4(t) removes reference to issuance of summons in favor of a single
        deadline regarding service of process for simplicity. For process to be
        served in three years, summons must also have been issued within three
        years.

        Several changes to M. R. Civ. P. 26 are necessary to eliminate references to
“disclosure requirements,” because of the Court’s decision not to adopt disclosure
requirements included in the corresponding federal rule. To that end, M. R. Civ. P.
26(e)(2) is amended to read:
           Expert witness. For an expert whose opinion is produced in response to
           an interrogatory served under Rule 26(b)(4), the party’s duty to
           supplement extends both to information included in the response and to
           information given during the expert’s deposition. Any additions or
           changes to this information must be disclosed by the time of the
           preparation and submission of the pretrial order to the court.


                                              1
Also, M. R. Civ. P. 26(g) is amended to read:

       (g) Signing Discovery Requests, Responses, and Objections.
           (1) Signature Required; Effect of Signature. Every discovery request,
           response, or objection must be signed by at least one attorney of record
           in the attorney’s own name – or by the party personally, if
           unrepresented – and must state the signer’s address. By signing, an
           attorney or party certifies that to the best of the person’s knowledge,
           information , and belief formed after a reasonable inquiry, it is:
             (A) consistent with these rules and warranted by existing law or by a
             good faith argument for extending, modifying, or reversing existing
             law;
             (B) not interposed for any improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; and
             (C) neither unreasonable nor unduly burdensome or expensive,
             considering the needs of the case, prior discovery in the case, the
             amount in controversy, and the importance of the issues at stake in the
             action.
           (2) Failure to Sign. Other parties have no duty to act on an unsigned
           request, response, or objection until it is signed, and the court must
           strike it unless a signature is promptly supplied after the omission is
           called to the attorney’s or party’s attention.
           (3) Sanction for Improper Certification. If a certification violates this
           rule without substantial justification, the court, on motion or on its own,
           must impose an appropriate sanction on the signer, the party on whose
           behalf the signer was acting, or both. The sanction may include an
           order to pay the reasonable expenses, including attorney fees, caused by
           the violation.

In addition, in the Committee Notes to M. R. Civ. P. 26, the second sentence of the
second paragraph is stricken, so that the paragraph reads in its entirety as follows:
       Rule 26 is adopted from Rule 26 of the Federal Rules of Civil Procedure
       with several important distinctions, particularly in the area of automatic
       preliminary pretrial disclosures and expert disclosures.

       Finally, it has come to the Court’s attention that some sources for the M. R. Civ. P.
show incorrect subsection references in M. R. Civ. P. 45(a)(1)(A)(iv). The subsection
references in M. R. Civ. P. 45(a)(1)(A)(iv) are corrected to (d) and (e), rather than (c) and
(d).


                                              2
      The Clerk is directed to provide copies of this order to Todd Everts and Kevin
Hayes at the Montana Legislative Services Division; the Executive Director of the State
Bar of Montana; and the State Law Librarian.
      DATED this 16th day of December, 2014.

                                               /S/ MIKE McGRATH
                                               /S/ LAURIE McKINNON
                                               /S/ MICHAEL E WHEAT
                                               /S/ JAMES JEREMIAH SHEA
                                               /S/ PATRICIA COTTER
                                               /S/ BETH BAKER
                                               /S/ JIM RICE




                                          3